Citation Nr: 9900964	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-37 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran, who had active service from September 1959 to 
August 1961, appealed that decision to the BVA.  

Initially, the Board notes that the July 1994 rating decision 
on appeal also denied service connection for bilateral carpal 
tunnel syndrome.  The veteran submitted a notice of 
disagreement with the July 1994 rating decision as a whole 
and, consequently, the RO issued a statement of the case 
which listed service connection for bilateral carpal tunnel 
syndrome as one of the issues on appeal.  Thereafter, the 
veteran submitted his substantive appeal in which he clearly 
indicated that he did not want to pursue the issue of service 
connection for bilateral carpal tunnel syndrome.  In light of 
the veterans wish to withdraw such issue, the Board finds 
that the RO was correct in omitting the issue of service 
connection for bilateral carpal tunnel syndrome in subsequent 
statements of the case.  Accordingly, the Board will not 
address that issue. 

Furthermore, the Board notes that the veteran requested a 
hearing both before the RO and before a Member of the Board 
at the RO.  Many hearings were scheduled upon the veterans 
request to change the hearing dates; however, the veteran 
failed to appear for the finally scheduled RO and Travel 
Board hearings.  Notices of the hearings which were sent to 
the current address of record were returned as undeliverable.  
As every effort has been made to provide an opportunity for 
the veteran to appear and present testimony on his behalf, 
the Board finds that due process has been afforded the 
veteran and, accordingly, the Board now will proceed with 
appellate review.  See 38 C.F.R. § 20.704(d) (1998).



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the residuals of a fracture of the 
right ring finger warrant a compensable evaluation.  In this 
regard, he notes increasing pain and deformity associated 
with his right ring finger.  According to the veteran, the 
evidence supports his claims.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that a compensable evaluation for 
residuals of a fracture of the right ring finger is not 
warranted.


FINDING OF FACT

Residuals of a fracture of the right ring finger are 
manifested by deformity, ligamentous laxity and subjective 
complaints of pain.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
fracture of the right ring finger are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5227 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veterans claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).  

Service medical records indicate that the veteran fractured 
his right ring finger in August 1960 while playing football.  
The veteran did not seek medical attention at that time; 
however, in October 1960 he reinjured the finger and X-rays 
indicated an old healed fracture approximately one month old.  
Follow-up treatment records dated in December 1960 and 
February and March 1961 indicated a lack of full flexion, 
swelling, and slight weakness of grip.  During an April 1994 
VA examination, the veteran reported the in-service fracture.  
Findings related to the musculoskeletal system revealed no 
current evidence of disease, injury, scars or functional 
effects.  X-rays of the right fourth digit showed a deformity 
at the neck and head of the proximal phalanx of the right 
fourth digit which appeared to be most typical of an old 
injury.  The veteran was diagnosed with status post fracture 
right fourth (ring) finger, remote.  Based on this 
information, a July 1994 rating decision awarded service 
connection for residuals of a fracture of the right ring 
finger and assigned a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5227. 

Disability evaluations are determined by comparing the 
veterans symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155.  Where 
entitlement to service connection has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

The VA has the duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Each disability must be 
reviewed in relation to its history and emphasis must be 
placed upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1 (1998).  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (1998).  The basis of a disability evaluation 
is the ability of the body to function as a whole under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (1998).  Disability of the musculoskeletal 
system is primarily the inability, due to damage in parts of 
the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (1998).  Both 
limitation of motion and pain are necessarily regarded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998); see also DeLuca v. Brown, 8 Vet.App. 202 (1995).

When after careful consideration of the evidence, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998). 

As noted, the veteran has been assigned a noncompensable 
evaluation under the provisions of Diagnostic Code 5227.  
Under the provisions of Diagnostic Code 5227, a 
noncompensable evaluation is assignable for ankylosis of the 
ring finger of the major or minor hand.  Extremely 
unfavorable ankylosis is to be rated as amputation of the 
ring finger under Diagnostic Code 5155 which allows for 10 
and 20 percent evaluations depending on the type and extent 
of amputation.  

The recent medical evidence indicates some deformity, laxity 
and subjective complaints of pain.  In August 1995, a private 
physician indicated that X-rays of the right ring finger 
suggested an old fracture of the fourth proximal phalanx, 
with possible reinjury along the distal, radial aspect of the 
proximal phalanx.  

In September 1997, the veteran was seen by a private 
physician for evaluation of swelling and discomfort in his 
right ring finger.  Physical examination revealed some 
arthritic nodules in the distal interphalangeal joints of the 
fingers of both hands.  The right ring finger had some 
deviation of the distal interphalangeal joint radially.  The 
proximal interphalangeal joint range of motion was 0 to 90.  
Ligaments were stable.  It was noted that the veteran had a 
bony prominence medial to the head of the proximal phalanx 
which did not seem to be uncomfortable.  The joint clinically 
was stable without effusion.  The impression was old right 
ring finger fracture with exostosis of medial proximal 
interphalangeal joint and fibrous united volar fracture 
fragment.  Surgery was not recommended as the examiner found 
that joint function was acceptable.  The examiner went on to 
note that he suspected the achiness experienced by the 
veteran was a result of degenerative arthritis in the distal 
interphalangeal joints, as well as some post-traumatic 
arthralgias in the proximal interphalangeal joint of his 
right ring finger.      

During VA examination in December 1997, the veteran reported 
an increase in deformity and aching of his right ring finger.  
Upon making a fist during examination, a clear deformity of 
the distal phalanx was noted which was pointed towards the 
midline of the hand.  It also was noted that in the rest 
position, it was 10 degrees, but could be passively forced to 
45 degrees in spite of the normal fist.  The veteran was 
diagnosed with status post fracture of the distal portion of 
the proximal phalanx of the right digit 4, with a ligamentous 
laxity permitting medial deviation of the distal phalanx to 
an abnormal degree.  

Based on these findings, the Board finds that the veterans 
residuals of a fracture of the right ring finger do not rise 
to the level of a compensable evaluation.  In sum, the 
clinical findings reveal deformity, ligamentous laxity, and 
subjective complaints of pain.  However, there is no finding 
of extremely unfavorable ankylosis which would require a 
compensable rating under Diagnostic Code 5155.  In fact, it 
is not clear that the veterans right ring finger is 
ankylosed.  Moreover, although the veteran has associated 
post-traumatic arthritis with his right ring finger injury, 
there is no X-ray evidence of arthritis of the ring finger 
and, additionally, arthritis of one minor joint does not 
warrant a compensable evaluation, even in light of complaints 
of pain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1998).  

Accordingly, the Board finds that the assigned noncompensable 
evaluation adequately reflects the current disability 
associated with the veterans right ring finger, to include 
the veteran's subjective complaints of pain.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (1998); see also DeLuca v. Brown, 8 Vet.App. 
202 (1995).  In reaching this decision, the Board has 
considered the complete history of the disability in question 
as well as the current clinical manifestations and the effect 
this disability may have on the earning capacity of the 
veteran. 38 C.F.R. §§ 4.1, 4.2, 4.129, 4.130 (1998).  
Moreover, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the appellants claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

A compensable evaluation for residuals of a fracture of the 
right ring finger is denied.



		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
